Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/732,122 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments in light of the amendments, see pages 8-10, filed 7/30/21, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference.
Applicant argues that the focus tracking light source is separate from the first and second light sources (pages 9-10 of arguments).  However, the newly found reference teaches that it is conventional to utilize separate light source for the focus-tracking sensor as shown in the rejection below.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 7,791,013) in view of Boostrom et al (US 3,806,259) and Segale et al (US 2010/0157086) and Blacklin (US 2016/0302335 A1).
With regard to claim 1, Wang et al teach of a plurality of optical components (a first light source (120) operating at a first wavelength, a second light source (122) and a beam shaping lens (68; fig 6) (col 7, line 65 – col 8, line 2),
 wherein a first light source (120) operates at a first wavelength, a second light source (122) operating at a second wavelength (col 5, lines 40-43), and
wherein the focus tracking module (autofocus system (198) comprises a focus tracking light source (lasers (188, 190, 194, 196) and a focus tracking sensor (200);
With regard to claim 1, Wang et al lacks the teaching of a plurality of modular subassemblies and a precision mounting plate; wherein each modular subassembly comprises an enclosure and a plurality of optical components aligned to the enclosure, and the enclosure comprises a plurality of precision mounting structures; and
each modular subassembly is mechanically coupled to the precision mounting plate, such that each precision mounting structure from a modular subassembly 
 Boostrom et al teach of a system in accordance with figure 1 comprising;
a plurality of modular subassemblies (32 and 34) and a precision mounting plate (44); 
wherein each modular subassembly (32 and 34) comprises an enclosure (housing; fig 1)  and a plurality of optical components aligned to the enclosure, and the enclosure comprises a plurality of structures ( the light module 32 contains a condensing lens (70) which is held in place in a shoulder (72) in the tube (58) which is mounted by a set screw (74) in the mounting block (56) within the enclosure; fig 3, col 5, lines 23-26 and the monochromator module (34) contains a mirror support assembly (134) and an optical frame (106) which includes a slotted holder (148) which supports a firs lens (150) a second lens (152), and diffraction means (154) in the form of a grating disposed between the lenses (150, 1520) which in turn holds the mirror (14); fig 5; col 6, lines 10-26)); and 
each modular subassembly is mechanically coupled to the precision mounting plate (44; fig 1), such that each precision mounting structure from a modular subassembly attaches directly to a corresponding precision mounting structure located on the precision mounting plate or an adjacent modular subassembly (the light source module (32) coupled to the plate (44) vis screw (62) (fig 3) and the monochromator module (34) is couples to the plate (44) via screw (48) (fig 1)).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a plurality of modular subassemblies and a precision mounting plate wherein each modular subassembly comprises an enclosure and a plurality of optical components are aligned to the enclosure, and the enclosure comprising a plurality of precision mounting structures as taught by Boostrom et al into Wang et al’s biology system in order to provide the capability for different modules to be placed in different combinations to provide different optical analysis instruments to provide the capability for better and easier alignment of the modules and increase versatility of the apparatus which would result in a more precise and accurate measurement.
Furthermore, Wang et al in view of Boostrom lacks the teaching of wherein two of the modular subassemblies are also attached to each other by mechanically coupling an alignment structure on one of the two modular subassemblies to a respective alignment structure on the other of the two modular subassemblies.
Blacklin teach in accordance with figure 1A of wherein two of the modular subassemblies (component 100 and component 105) are also attached to each other by mechanically coupling an alignment structure (pin) on one of the two modular subassemblies (100) to a respective alignment structure (hole) on the other of the two modular subassemblies (105) (para 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an alignment structure as taught by Blacklin to align the Boostrom’s subassemblies to increase the precision of the alignment of the subassemblies which would produce a more accurate measurement.
With regard to claim 1, Wang et al in view of Boostrom further lacks the teaching of the focus tracking light source is separate from the first and second light sources.
Seagale et al teach that it is conventional in the art to use a separate focus light source for focus mechanisms (para 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize separate lights sources for the focus tracking sensor as taught by Seagale et al into Wang et al’s biology system since Seagale et al teaches that it is well known in the art to utilize a separate focus light source and thus would have been a mere design choice.
 With regard to claim 2, Wang et al teach a camera subassembly (CCD array 164 & 166 in figure 16; col 13, lines 25-39)
With regard to claim 3, Wang et al teach in accordance with figure 14 of a system comprising a beam shaping lens (68; fig 6) aligned at a predetermined angle to each light source (col 7, line 65 – col 8, line 2).
With regard to claim 4, Wang et al teach of wherein the first wavelength is a green wavelength, the second wavelength is a red wavelength (col 5, lines 40-43), and the beam shaping lens is a Powell lens (68; fig 6) (col 7, line 65 – col 8, line 2).
With regard to claim 5, Wang et al teach of wherein the emissions optics module comprises an objective lens (72; fig 6) optically coupled to a light generation module (includes light beam (6)), a tube lens (Powell lens (68; fig 6) optically coupled to the objective lens (72)  (col 7, line 65 –col 8, line 2),  the objective lens (72) to focus light onto a flow cell (microarray (14); fig 2) positioned at a predetermined distance from the objective (72) (col 7, line 65 – col  8, line 6).
With regard to claim 6, Wang et al teach of wherein the objective lens (17) (part of focusing optics (138; fig 14) is to articulate along a longitudinal axis to move a focal point of the objective with respect to one or more surfaces of the flow cell (14) (col 12, lines 34-40).
With regard to claim 7, Wang et al teach of wherein the flow cell (14) comprises a substrate (30; fig 2), and a biological sample (32) is located at an inside surface of the substrate (30) (col 5, lines 53-57) on a liquid (col 25, lines 3-4).
Wang et al lacks the teaching of a translucent cover.
Official Notice is taken that the use of translucent covers in a microscope is old and well known in the art.  See In Re Malcolm 1942C.D.589:543 O.G.440.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a translucent cover on the microarray (14) in Wang et al’s system to protect the samples from dust/dirt which would provide for a more accurate and precise measurement.
With regard to claim 8, Wang et al teach of wherein the biological sample comprises a DNA sample or an RNA sample (col 5, lines 2-3).
With regard to claim 9, Wang et al teach in accordance with figure 16 of  
wherein the light source (189, 190, 194, 196) is to generate a light beam, transmit the light beam through the plurality of optical components such that the light beam terminates at the focus tracking sensor (200) (col 15, lines 23-31); and
the focus tracking sensor (200) is communicatively coupled to a processor and a non-transitory computer readable medium with machine-readable instructions stored thereon, the machine-readable instructions, when executed, cause the processor to: receive an output signal from the focus tracking sensor; and analyze the output signal to determine a set of characteristics of the light beam (col 21, lines 24-40) .
With regard to claim 10, Wang et al teach of wherein the machine-readable instructions, when executed, further cause the processor to generate a feedback signal indicating that one or more of the optical components should be reconfigured to optimize the set of characteristics of the light beam (col 15, lines 27-30; col 21, lines 24-40). 
With regard to claim 11, Wang et al lacks the teaching of wherein at least one of the modular subassemblies is a field replaceable unit.
Boostrom teaches of wherein at least one of the modular subassemblies is  field replaceable unit  (modular subassemblies can be removed and replaced with different subassemblies; see abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a field replaceable unit as one of the modular subassemblies ast taught by Boostrom int Wang et a’s biology system to provide for a sturdy and easily removable  and replaceable subassembly.
With regard to calim 12, Wang et al lacks the taching of the plurality of precision mounting structure comprises a slot.
  Boostrom et al teach of wherein the plurality of precision mounting structures comprises a slot (236) (Boostrom; col 12, lines 39-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a slot as one plurality of precison mounting structures taught by Boostrom int Wang et a’s biology system to provide for a precise and accuate alignment of the structure.
With regard to claim 13, Wang et al teach in accordance with figure 14 of wherein the camera assembly comprises a plurality of optical sensors (CCD 164 & CCD 166; col 13, lines 25-39), wherein each optical sensor is oriented to receive and detect a fluorescent light beam emitted from an optical target triggered in response to a light beam emitted from one of the first or second light sources (col 18, lines 26-27).
With regard to claim 14, Wang et al teach of method comprising:
disposing a plurality of light sources (first light source (120) and second light source (122); fig 14; col 12, lines 20-21;
 disposing a tubular lens (Powell lens (68; fig 6) (col 7, line 65 – col 8, line 2)) and an objective (72; fig 6);
disposing a plurality of optical sensors (CCD 164 & CCD 166; col 13, lines 25-39)
disposing a focus tracking light source (189, 190, 194, 196; fig 16) and a focus tracking optical sensor (200; fig 16) (col 15, lines 23-31).
Wang et al lacks of attaching a respective mounting structure of each of the first enclosure, the second enclosure, the third enclosure, and the fourth enclosure to a corresponding mounting structure located on a plate such that adjacent enclosures of the first enclosure, the second enclosure, the third enclosure, and the fourth enclosure are aligned to each other upon such attachment.
Boostrom et al teach of a system in accordance with figure 1 comprising;
a first enclosure, a second enclosure, a third enclosure, and a fourth enclosure (32, 34, 36, 38, 40, 42, and 46) to a corresponding mounting structure located on a plate (44) such that adjacent enclosures of the first enclosure, the second enclosure, the third enclosure, and the fourth enclosure are aligned to each other upon such attachment ( the light module 32 contains a condensing lens (70) which is held in place in a shoulder (72) in the tube (58) which is mounted by a set screw (74) in the mounting block (56) within the enclosure; fig 3, col 5, lines 23-26 and the monochromator module (34) contains a mirror support assembly (134) and an optical frame (106) which includes a slotted holder (148) which supports a first lens (150) a second lens (152), and diffraction means (154) in the form of a grating disposed between the lenses (150, 1520) which in turn holds the mirror (14); fig 5; col 6, lines 10-26)).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention implement a plurality of modular enclosures and wherein the plurality of modular enclosures are mounted on a precision mounting plate   as taught by Boostrom et al into Wang et al’s biology system in order to provide the capability for different modular enclosures to be placed in different combinations to provide different optical analysis instruments to provide the capability for better and easier alignment of the modules and increase versatility of the apparatus which would result in a more precise and accurate measurement.
Furthermore, Wang et al in view of Boostrom lacks the teaching of wherein two of the modular subassemblies are also attached to each other by mechanically coupling an alignment structure on one of the two modular subassemblies to a respective alignment structure on the other of the two modular subassemblies.
Blacklin teach in accordance with figure 1A of wherein two of the modular subassemblies (component 100 and component 105) are also attached to each other by mechanically coupling an alignment structure (pin) on one of the two modular subassemblies (100) to a respective alignment structure (hole) on the other of the two modular subassemblies (105) (para 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an alignment structure as taught by Blacklin to align the Boostrom’s subassemblies to increase the precision of the alignment of the subassemblies which would produce a more accurate measurement.
With regard to claim 15, Wang et al teach of further comprising disposing a beam shaping lens within a first enclosure (Powell lens (68; fig 6) (col 7, line 65 – col 8, line 2)) .
With regard to claim 16, Wang et al teaching of pre-aligning the light source (98; fig 9) and the beam shaping lens (100; fig 9) in a modularized assembly (col 8, line 63 – col 9, line 2).
With regard to claim 17, Wang et al teach in accordance with figure 16 of further comprising:
 generating a light beam with the focus tracking light source (189, 190, 194, 196)
transmitting the light beam through the objective (138) such that the light beam reflects off a flow cell (microarray (14))) oriented at a predetermined distance from a distal end of the objective (138); 
receiving a reflection of the light beam at the focus tracking sensor (200) (see fig 16); 
generating a feedback signal using the focus tracking sensor (col 15, lines 23-31);
reorienting the objective (138) in response to the feedback signal (col 15, lines 23-31).
With regard to claim 18, Wang et al teach in accordance with figure 16 of further comprising articulating the objective (138) along a longitudinal axis to move a focal point of the objective (138)  with respect to one or more surfaces of the flow cell (microarray (14)) ( col 15, lines 23-31).
With regard to claim 19, Wang et al teach in accordance with figure 2 of further comprising fabricating a substrate (30), and disposing a biological sample (32) on a liquid (col 25, lines 3-4) on one or more surfaces of the flow cell (microarray (14)) (col 5, lines 53-57) . 
Wang et al lacks the teaching of a translucent cover.
Official Notice is taken that the use of translucent covers in a microscope is old and well known in the art.  See In Re Malcolm 1942C.D.589:543 O.G.440.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a translucent cover on the microarray (14) in Wang et al’s system to protect the samples from dust/dirt which would provide for a more accurate and precise measurement.
With regard to claim 20, Wang et al teach of further comprising locating the biological sample (32) at a top surface and a bottom surface of the liquid (col 25, lines 3-4), wherein the biological sample comprises a DNA sample or an RNA sample (col 5, lines 2-3).	 
	          Several facts have been relied upon from the personal knowledge of the examiner about which the examiner took Official Notice in the previous Office Action mailed 4/30/21. Applicant must seasonably challenge well known statements and statements based on personal knowledge when they are made. In re Selmi, 156 F.2d 96, 70 USPQ 197 (CCPA 1946); In re Fischer, 125 F.2d 725, 52 USPQ 473 (CCPA 1942). See also In re Boon, 439 F.2d 724, 169 USPQ 231 (CCPA 1971) (a challenge to the taking of judicial notice must contain adequate information or argument to create on its face a reasonable doubt regarding the circumstances justifying the judicial notice). If applicant does not seasonably traverse the well-known statement during examination, then the object of the well known statement is taken to be admitted prior art. In re Chevenard, 139 F.2d 71, 60 USPQ 239 (CCPA 1943). A seasonable challenge constitutes a demand for evidence made as soon as practicable during prosecution. Thus, applicant is charged with rebutting the well-known statement in the next reply after the Office action in which the well known statement was made.  The applicant has not presented a traversal in the Amendment filed 7/30/21, thus the well-known statement is taken to be admitted prior art. See MPEP 2144.03, paragraphs 4 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Amanda H Merlino/
Patent Examiner
Art Unit 2877							
October 13, 2021

/Kara E. Geisel/ Supervisory Patent Examiner, Art Unit 2877